Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 7/8/19. It is noted, however, that applicant has not filed a certified copy of the CN 201910608496.3 application as required by 37 CFR 1.55.

Applicant's submission filed on 10/14/21 has been entered.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 3-4 directed to an invention non-elected without traverse.  Accordingly, claims 3-4 have been cancelled.
 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art and their relevance to the application are as follows:

Panqing et al “Preliminary Study of New Carbon Black Contaminated Cloth Manufacturing Process” Household Appliance Technology, No 10, 2015 pp44-45 published 5/31/15 (hereafter Panqing).  Panqing teaches the preparation of a contaminated standard cloth wherein the cloth is treated with castor oil, phospholipid, gum Arabic powder water and carbon black (see, for example, abstract and section 2.1; as well as English translation of oC 
CN 103266500 (provided by applicant in 6/2/20 IDS; translation of description provided herein) (Hereafter CN).  CN teaches a method of making a standard protein contaminated cloth (See, for example, [0002]).  CN teaches wherein the method comprises adding Arabic gum to a glass container, adding DI water to dissolve it, mixing it, adding carbon black then in a second container adding milk powder and high shear mixing emulsification for 30 minutes, adding eggs, continuing stirring for 30 minutes then pouring the contents of the first container into the second and stirring for 2 hrs. Then soaking a cloth in a tank of the formulation, pulling it out at a uniform speed within 3 second placing it on a roller of the printing and dyeing equipment and press for 5 cycles.  And repeat. Then cutting at 120x 60 mm. (See, for example, [0031-0039]).  CN does not explicitly teach ink, lecithin, castor oil; and further does not explicitly teach the requisite amounts of the various components, various mixing speeds, various particular durations (durations offered are longer than those claimed), and particular ordering of steps and associated conditions therein, and heat treatments in water baths at 90 oC.

As such, the prior art fails to rise to the level of specificity of the particular combination of formulation components and amounts thereof in association with specific ordering of their additions and particular mixing and processing conditions, and fails to offer sufficient motivation, baring improper hindsight, to particularly perform the process under such specific conditions and components collectively within the full scope of the claims.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN H EMPIE whose telephone number is (571)270-1886. The examiner can normally be reached Monday-Thursday 5:30AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHAN H EMPIE/Primary Examiner, Art Unit 1712